Citation Nr: 1508503	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-07 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for heart disease, including ischemic heart disease and mild tricuspid disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for a disability manifest by left hand tremors.

3.  Entitlement to service connection for a disability manifest by right hand tremors.

4.  Entitlement to service connection for a lung disorder, to include as due to herbicide exposure and as secondary to diabetes mellitus.  

5.  Entitlement to service connection for cataracts, to include as secondary to diabetes mellitus.

6.  Whether new and material evidence has been submitted to reopen a claim of service connection for residuals of a right foot injury.



7.  Entitlement to service connection for residuals of a right foot injury.

8.  Whether new and material evidence has been submitted to reopen a claim of service connection for otitis externa.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in December 2013.  A transcript is of record. 

The issue of service connection for residuals of a right foot injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's heart disease is not causally or etiologically related to service.

2.  The record does not reflect a current disability manifested by left hand tremors.

3.  The record does not reflect a current disability manifested by right hand tremors.

4.  The Veteran's lung disorder is not causally or etiologically related to service and was not caused or aggravated by his service-connected diabetes mellitus.

5.  The Veteran's cataracts are not causally or etiologically related to service and were not caused or aggravated by his service-connected diabetes mellitus.

6.  Service connection for osteoarthritis of the feet was denied in a February 2008 rating decision which was not appealed and became final.

7.  Evidence added to the record since the February 2008 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for residuals of a right foot injury and raises the possibility of substantiating the claim.

8.  Service connection for residuals of an ear disorder was denied in an August 2003 rating decision which was not appealed and became final.

9.  The evidence received since the August 2003 RO decision is new, but fails to show any residual of otitis externa.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for a disability manifested by left hand tremors have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria for service connection for a disability manifested by right hand tremors have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  The criteria for service connection for a lung disorder have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

5.  The criteria for service connection for cataracts have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

6.  Evidence added to the record since the February 2008 rating decision, denying service connection for osteoarthritis of the feet, is new and material and the claim for service connection for a right foot disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

7.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for otitis externa, claimed as a residual of ear disorders.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in September 2011 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.

Next, VA has a duty to assist a Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records (STRs), VA treatment records, and private treatment records.  

The RO did not afford the Veteran VA examinations on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event, injury, or disease.  The Board finds that there is no competent evidence of hand tremors or otitis externa.  While the Veteran had been diagnosed with heart disease, a lung disorder, and a history of cataracts, there is no indication that they are associated with an in-service event, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted that basis of the prior determinations and noted the elements of the claims that were lacking.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including cardiovascular disease and arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2014).

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The record shows that the Veteran served in Vietnam and that he earned the Combat Infantryman Badge.  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2014), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A.  Ischemic Heart Disease

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (2014).

Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, ischemic heart disease shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e).  The record reflects that the Veteran served in Vietnam during the Vietnam era, and therefore he is presumed to have been exposed to herbicides.  

The STRs do not show any complaints, treatment or diagnoses related to heart disease.  In addition, the post-service treatment records do not show that the Veteran was diagnosed with heart disease within a year of service.  An echocardiogram from April 2010 private treatment shows that the Veteran had mild tricuspid regurgitation.  The record does not show a diagnosis of ischemic heart disease, which is defined as a deficiency of the blood supply to the heart muscle, due to obstruction or constriction of the coronary arteries.  See Dorland's Illustrated Medical Dictionary, 975 (31st Ed. 2007).  Tricuspid regurgitation is defined as the backflow of blood from the right ventricle into the right atrium, owing to tricuspid valve insufficiency.  See Dorland's Illustrated Medical Dictionary, 1645 (31st Ed. 2007).  The Veteran's representative argued at the December 2013 hearing that mild tricuspid disease encompasses ischemic heart disease.  However, the definitions show that ischemic heart disease is a deficiency of the blood supply to the heart while tricuspid regurgitation relates to the flow of blood within the heart.  Therefore, the Veteran cannot be considered to have been diagnosed with ischemic heart disease and service connection is thus not available on a presumptive basis for heart disease based on exposure to herbicide agents in Vietnam.  See U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.

Although the Veteran is competent to report on his own symptomatology, he is not competent to offer an opinion on whether his diagnosed heart disability is related to service or to exposure to herbicides.  His statement on etiology is therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  The treatment records show that the Veteran was diagnosed with mild tricuspid disease in 2010, which was approximately 43 years after his active service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There are no competent opinions of record indicating that the diagnosed mild tricuspid disease is due to any event, disease or injury from military service.  Furthermore, there are no competent opinions that it is related to exposure to herbicides on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (A claimant is not precluded from establishing service connection due to exposure to herbicide agents with proof of actual causation).

Because the evidence preponderates against the claim of service connection for heart disease, including ischemic heart disease and mild tricuspid disease, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



B.  Bilateral Hand Tremors

The STRs do not show any complaints, treatment or diagnoses related to hand tremors.  The post-service treatment records do not show a diagnosis of a disability related to hand tremors.  The Veteran is competent to report symptoms such as pain or tremors, but VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability; although pain that causes limitation of function may result in a disability for VA purposes.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, the weight of the evidence demonstrates that the Veteran does not currently have a diagnosis of a disability manifest by tremors in the hands.  The Court has indicated that, in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Since an element for establishing service connection on a direct basis or a presumptive basis is the Veteran being diagnosed with a disability manifested by the claimed tremors of the hands during the pendency of his appeal and this claimant does not have this or a related diagnosis, the Board finds that entitlement to service connection for this disability must be denied.  38 C.F.R. §§ 3.303.

C.  Lung Disorder

The Veteran is seeking service connection for a lung disorder, to include as due to herbicide exposure and secondary to diabetes mellitus, type II.  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Further, VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for certain diseases including respiratory disorders (other than certain respiratory cancers).  See 75 Fed. Reg. 81332 (Dec. 27, 2010).  Accordingly, service connection for a lung disorder is not warranted on a presumptive basis due to exposure to herbicides.  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual causation.  Combee, 34 F.3d at 1039.
  
The STRs do not show and complaints, treatment of diagnoses related to a lung disorder.  The post-service records show that a chest x-ray from October 1996 private treatment did not show any active disease.  However, the Veteran had a chronic cough for five months.  In December 1996 the Veteran complained of shortness of breath and a cough.  At January 1997 treatment, it was noted that the Veteran had been diagnosed with exertional asthma the previous year.  Subsequent treatment records show that the Veteran continued to have difficulty breathing.  The diagnoses included mild obstructive lung disease, asthma, chronic obstructive pulmonary disease, and mild emphysema.  The treatment records do not contain an opinion on etiology.  At March 2011 VA treatment, the Veteran said that he was diagnosed with asthma in 1998 after an abrupt onset of shortness of breath, and at September 2011 treatment, it was noted that the Veteran had had a chronic cough over the past 17 years.

The Veteran submitted a medical study that concluded subjects with inadequately controlled type 2 diabetes had lower pulmonary function test results than those with adequate control.  The authors of the study postulated that poorer pulmonary function may be associated with increased levels of inflammatory mediators.  The Board notes that the study was not specific to the Veteran.  Furthermore, the conclusion that diabetes may be associated with increased inflammatory mediators is too speculative to establish that the Veteran's lung disorder was caused or aggravated by the service-connected diabetes mellitus.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship).  In addition, April 2011 VA treatment records state that the Veteran's diabetes was well controlled.  Therefore, the study does not appear to be applicable to the Veteran since it regards those with inadequately controlled type 2 diabetes.

Although the Veteran is competent to report on his own symptomatology, he is not competent to offer an opinion on whether his diagnosed lung disability is related to service including exposure to herbicides, or whether it was caused or aggravated by the service-connected diabetes mellitus.  His statements on etiology are therefore not afforded probative value.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan, 451 F.3d  at 1331 (Fed. Cir.2006).  There are no competent opinions of record that the lung disorder is related any event, disease or injury from military service, including exposure to herbicides, or that it was caused or aggravated by the service-connected diabetes.  

Because the evidence preponderates against the claim of service connection for a lung disorder, to include as due to herbicide exposure and secondary to diabetes mellitus, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


D.  Cataracts

The STRs do not show any complaints, treatment or diagnoses related to cataracts.  At an October VA 2007 examination, the Veteran complained of blurred vision.  There were no findings related to cataracts.  The diagnosis was blurred vision with no retinopathy.  January 2013 VA treatment records indicate that the Veteran had had cataracts surgically removed 12 years before and radial keratotomy about 20-25 years before.  

In August 2012 the Veteran submitted a report from the Utah Diabetes Prevention and Control Program regarding diabetes related eye diseases.  The report discussed the relative incidence of cataracts amongst respondents with type 1 and type 2 diabetes but did not compare these rates to those without diabetes.  Therefore, the report is not of probative value.

Although the Veteran is competent to report on his own symptomatology, he is not competent to offer an opinion on whether his cataracts are related to service or whether they were caused or aggravated by the service-connected diabetes mellitus.  His statements on etiology are therefore not afforded probative value.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan, 451 F.3d  at 1331 (Fed. Cir.2006).  There are no competent opinions of record that the Veteran's cataracts are related to any event, disease or injury from military service or that they were caused or aggravated by the service-connected diabetes.  

Because the evidence preponderates against the claim of service connection for cataracts, to include as secondary to diabetes mellitus, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

III.  New and Material Evidence

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

A.  Residuals of a Right Foot Injury

The Veteran's claim of entitlement to service connection for residuals of a right foot injury was denied by a February 2008 rating decision which is now final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2014).  The Veteran did not file a notice of disagreement with the February 2008 rating decision, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the February 2008 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2014).  

At the time of the February 2008 rating decision, the evidence of record included the STRs, and the report of a VA examination conducted in 2007.   The STRs showed the Veteran was treated for a penetration wound of the right foot in March 1966.  Later in the month he was noted to be much improved.  The STRs do not show further treatment related to the right foot.

At the November 2007 VA examination, the Veteran reported pain in the feet that traveled from the toes.  It was elicited with physical activity and was relieved by massage.  On examination the right foot had no tenderness, painful motion, weakness, edema, atrophy or disturbed circulation.  There was active motion in the metatarsophalangeal joint of the right great toe.  X-rays showed degenerative changes to the right foot manifested by joint space narrowing and enthesopathic change.  The examiner diagnosed the Veteran with osteoarthritis.  The subjective factors were intermittent pain and the objective factors were abnormal x-rays.

The additional evidence added to the record since the February 2008 rating decision includes information from the Duke Orthopeadics website regarding foot arthritis.  It notes that posttraumatic arthritis often develops years after direct trauma or injury to the foot.  

The claim was previously denied because the evidence did not show that the foot disorder occurred in or was caused by service.  Since the additional medical literature shows that arthritis can be caused by trauma, it relates to an unestablished fact necessary to substantiate the claim, and is new and material.  Accordingly, the criteria for reopening the Veteran's claim have been met.

B.  Otitis Externa

The Veteran's claim of entitlement to service connection for residuals, ear disorders, was denied by an August 2003 rating decision which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  The Veteran did not file a notice of disagreement with the August 2003 rating decision, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1362; see also Buie, 24 Vet. App. at 251-52.  Thus, the August 2003 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.  The August 2003 rating decision separately awarded service connection for bilateral hearing loss and tinnitus. 

At the time of the August 2003 rating decision, the evidence of record included the STRs, which show an occasion when the Veteran was treated for bilateral otitis externa.  The STRs do not show further treatment, complaints or diagnoses related to otitis externa.  April 2003 VA audiology treatment records and a June 2003 VA audiological examination do not show any findings related to otitis externa or other residuals of an ear disorder.  

The additional evidence added to the record since the August 2003 rating decision includes a July 2008 VA audiological examination at which there was no findings related to otitis externa.  On examination the ear was within normal limits.  The post-service treatment records do not contain treatment related to otitis externa.  The Veteran testified at the December 2013 hearing that he still experienced a waxy buildup in his ears and had to clean his hearing aids frequently.  He also submitted general medical literature on otitis externa.  This newly submitted evidence does not establish or relate to whether the Veteran has otitis externa that was incurred in service or that there are any residuals of the in-service otitis externa.  Accordingly, new and material evidence to reopen the claim of service connection for otitis externa has not been received.  The claim is therefore not reopened.


ORDER

Service connection for heart disease, including ischemic heart disease and mild tricuspid disease, to include as due to herbicide exposure, is denied.

Service connection for a disability manifest by left hand tremors is denied.

Service connection for a disability manifest by right hand tremors is denied.

Service connection for a lung disorder, to include as due to herbicide exposure and secondary to diabetes mellitus, is denied.

Service connection for cataracts, to include as secondary to diabetes mellitus, is denied.

New and material evidence has been received, and the Veteran's service connection claim for residuals of a right foot injury is reopened.

New and material evidence has not been received to reopen the claim of entitlement to service connection for otitis externa.




REMAND

The record shows an in-service injury to the right foot, a post-service diagnosis of arthritis of the right foot, and medical literature indicating a possible relationship between trauma of the foot and arthritis.  Therefore, a medical opinion must be obtained before the claim can be decided on the merits.  See McLendon, 20 Vet. App. at 79

VA treatment records to February 2013 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from February 2013 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records dated since February 2013.

2.  Schedule the Veteran for a VA examination with regard to his claim for service connection for residuals of a right foot injury.  The claims file must be made available to, and reviewed by, the examiner, and the examination report should reflect that the claims file was reviewed.  All indicated tests should be performed, and all findings reported in detail.  The Veteran should be given an opportunity to describe his right foot symptoms and any symptoms he has had since service.  

Based on the Veteran's reports, examination, and review of the record, the examiner is asked to provide an opinion as to whether it is at least as likely as not the Veteran has a current right foot diagnosis that is related to service, to include the incident in which the Veteran landed on a punji stick in Vietnam, and/or the documented right foot penetrating wound.  In doing so, it is requested that all current right foot symptoms be noted, and underlying cause identified.  

The examiner should explain the rationale for all opinions given, with citation to any supporting facts.  If an opinion cannot be given without resorting to speculation, the examiner should so state and explain why that is the case.  

3.  Readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide him an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


